PEB CUBIAM.
An appeal from a final judgment brings up for review an interlocutory judgment which has not already been reviewed upon a separate appeal therefrom. Code Civil Proc. § 1316. The interlocutory judgment in this action was affirmed at gen*16eral term upon appeal by the present appellant, (Zunz v. Heroy, [Com. Pl. N. Y.] 7 N. Y. Supp. 644,) and is therefore conclusive upon us. The closest scrutiny of the evidence and proceedings before the referee on the accounting directed by the interlocutory judgment, which involved the examination of much testimony and numerous exhibits,—labor which the many inaccuracies in the brief of appellants’ counsel did not tend to diminish,—has not enabled us to discover any error. The referee’s findings of fact are abundantly supported by the evidence, and his conclusions of law are fully warranted by the facts found.
The judgment and orders should be aifirmed, with costs.